DETAILED ACTION
This Office Action is in response to Applicants Application filed on January 8, 2021.  Claim 1 has been canceled.  Applicants newly add claims 2-21.  Newly added claims 2-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the application in paragraph 0001 needs to be updated.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,349. Although the claims at issue are the claims of the presented application are broader in scope and thus encompass the subject matter of already claimed in allowed U.S. Pat. No. 10,924,349.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad et al (hereinafter, “Ahmad”, U.S. Pat. No. 8,782,242).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
2, 9 and 16, Ahmad discloses a cloud management server, non-transitory computer-readable storage medium and method, comprising:
at least one processor (col. 13, lines 35-38);
a non-transitory computer-readable storage medium in communication with the at least one processor, wherein the at least one processor is configured to execute program instructions embodied in the non-transitory computer-readable storage medium to perform operations (col. 13, lines 45-46) comprising:
identifying a constraint comprising at least one of: an affinity or an anti-affinity constraint associated with a set of clients (col. (col. 2, lines 61-67 and col. 3, lines 1-6);
aggregating compute, storage, and network resources that correspond with a plurality of placement solutions that satisfy the constraint (col. 8, lines 14-36); and
placing the set of clients according to one of the plurality of placement solutions (col. 8, lines 56-67 and col. 9, lines 18-34).
As per claims 3, 10 and 17, Ahmad discloses:
wherein the set of clients comprises a first and a second client, wherein the affinity constraint specifies that the first and the second client should be placed om a same cluster of the plurality of clusters (col. 2, lines 61-67 and col. 3, lines 1-6).
As per claims 4, 11, and 18, Ahmad discloses wherein:
the at least one policy constraint further comprises an anti-affinity constraint (col. 9, lines 18-20), and
wherein the at least one processor is furthered configured to perform operations (col. 13, lines 35-38) comprising:
determining that the at lest one client in the set of clients associated with affinity constraint is associated with the anti-affinity constraint (col. 2, lines 61-67 and col. 3, lines 1-6); and
removing from the list of compatible clusters at least one of the plurality of clusters that cannot accommodate the anti-affinity constraint (col. 9, lines 18-34).
As per claims 5, 12 and 19, Ahmad discloses:
wherein the compatible cluster comprises a plurality of host that share a datastore (col. 6, lines 40-47).
As per claims 6, 13 and 20, Ahamd discloses:
aggregating at least one of: compute, storage or network resources of a plurality of host into the plurality of clusters (col. 6, lines 60-67).
As per claims 7, 14 and 21, Ahmad discloses wherein placing the set of clients according to one of the plurality of placement solutions comprises:
wherein generating the list of compatible clusters comprises ranking at least the compatible cluster on the list of compatible clusters according to a score of pool of computer, or network resources of the compatible cluster associated with the at least one of: the compute, the storage, or the network resources of the plurality of hosts (col. 8, lines 14-36, col. 10, lines 58-67 and col. 11, lines 1-3).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltjb
March 9, 2022